I respectfully dissent. Although the police were initially lawfully in appellant's home because of the emergency call,State v. Hyde (1971), 26 Ohio App.2d 32, 55 O.O. 2d 52,268 N.E.2d 820, they had no right to remain after appellant ordered them to leave. Once the exigency which justified the initial intrusion had passed, the authority to be in appellant's home ceased.Mosher v. Cook United, Inc. (1980), 62 Ohio St.2d 316, 16 O.O. 3d 361, 405 N.E.2d 720. As the Supreme Court recognized inThompson v. Louisiana (1984), 469 U.S. 17, 22, a "call for help can hardly be seen as an invitation to the general public that would have converted [petitioner's] home into the sort of public *Page 20 
place for which no warrant to search would be necessary." Although here there was no search, the same reasoning would apply as to any claim of right to remain in the home after they have been unequivocally asked to leave.
Additionally, I do not find sufficient evidence in the record to support appellant's convictions. As for the assault conviction, the evidence demonstrated that appellant pushed or brushed Officer Compton aside to reach Edward Flickinger. There was no evidence that appellant tried to cause physical harm to the officer. Nor was there sufficient evidence to sustain the disorderly conduct conviction. Appellant was in his own home and had rightfully asked the officers to leave. At the time of his request, no crime had been committed by appellant. The refusal of the officers to leave and the inappropriate request of the officers that appellant produce identification and sign a release of civil liability before they would leave precipitated the subsequent behavior of appellant. In consideration of these particular circumstances, I cannot find the disorderly conduct ordinance applicable in this case. Lastly, the conviction for resisting arrest should be reversed as, under the Parma ordinance, an individual cannot be convicted of resisting an unlawful arrest. See State v. Johnson (1982), 6 Ohio App.3d 56, 6 OBR 268, 453 N.E.2d 1101.
Based upon the foregoing, I would reverse the judgment of the trial court.